DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo, Takashi et al. (JP 2018158552 A – Machine Translation) (hereinafter Kawakubo, Takashi et al in view of Hirai et al. (2015/0273832) (hereinafter Hirai et al.).
Regarding Claim 1, Kawakubo, Takashi et al. teaches a liquid discharge head (100, Fig. 1) comprising: a first substrate (1 formed by 10, 20, 30, 40, Fig. 1) having a plurality of pressure chambers (11, Fig. 1] formed therein [Page 8, Paragraphs 5-6], the first substrate (1 formed by 10, 20, 30, 40) having: a first surface in which a plurality of nozzles (21, Fig. 1) communicating with the pressure chambers (11) respectively are open [Page 8, Paragraphs 5-7]; and a second surface which is on a side opposite to the 
Kawakubo, Takashi et al. fails to teach a plurality of first ring-shaped traces which are connected to the piezoelectric actuator, and each of which surrounds one of the first holes on the second surface of the first substrate; and a plurality of second ring-shaped traces which are connected to the piezoelectric actuator, and each of which surrounds one of the second holes on the second surface of the first substrate.
Hirai et al. teaches a plurality of first ring-shaped traces which are connected to the piezoelectric actuator, and each of which surrounds one of the first holes on the second surface of the first substrate; and a plurality of second ring-shaped traces which are connected to the piezoelectric actuator, and each of which surrounds one of the second holes on the second surface of the first substrate [Paragraphs 0030-0047, 0050-0053, see also Figs. 2-4A&4B].
.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 2-11 is the inclusion of the limitation a liquid discharge head that includes wherein first and second ring-shaped traces are connected to the first electrode of the piezoelectric actuator of which a ground potential is applied.  It is these limitations found in the claims, as it is claimed in the combination, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853